                    Case 1:10-cv-05777-LAP-DCF Document 162
                                                        156 Filed 06/08/20
                                                                  05/22/20 Page 1 of 1
                                                                                     3




                                                                 601 Lexington Avenue
                                                                  New York, NY 10022
                 Ashley Ross                                         United States
            To Call Writer Directly:                                                                                                  Facsimile:
              +1 212 446 4954                                         +1 212 446 4800                                              +1 212 446 4900
          ashley.ross@kirkland.com
                                                                                              The parties shall appear for a
                                                                      www.kirkland.com
                                                                                              telephonic conference on June 11 at
                                                                                              10:00 a.m. The dial-in is (888)
                                                                                              363-4734, access code: 4645450.
                                                                      0D\ 22, 2020            SO ORDERED.
                                                                                              June 8, 2020                   ________________________
           Filed via ECF
                                                                                                                             LORETTA A. PRESKA, USDJ
           THE HONORABLE LORETTA A. PRESKA
           United States District Judge                                                              Letter-Motion for
           Southern District of New York                                                      Pre-Motion Discovery Conference
           United States Courthouse, Courtroom 12A
           500 Pearl Street                                                                               Local Civil Rule 37.2
           New York, NY 10007-1312

                              Re:        Berall v. Verathon, Inc. et al., C.A. No. 1:10-cv-05777-LAP-DCF

           Dear Judge Preska:

                 Pursuant to Your Honor’s Individual Practices and April 30, 2020 Order (D.I. 156), we
          write on behalf of Dr. Jonathan Berall to request a Pre-Motion Discovery Conference in the above-
          named patent case regarding certain mediation-related disputes. In accordance with your Order,
          we have met and conferred with counsel for each Defendant, and, as to the Verathon Inc.
          (“Verathon”) dispute outlined below, sought assistance of the mediator regarding disclosures we
          believe are necessary for a fruitful mediation. We have been unable to come to a meeting of the
          minds on two issues, and request an informal conference with the Court.

                  First, LMA North America, Inc. (“LMA”) has sought disclosure of the settlement
          agreements between Dr. Berall and certain former Defendants in this matter. At least one
          agreement contains confidentiality provisions requiring Dr. Berall to obtain permission from the
          other party to the agreement before disclosure. That party has requested that prior to disclosure,
          we obtain a Protective Order in order to ensure confidentiality of the terms of that agreement. Dr.
          Berall does not oppose this request, and believes that entry of a Protective Order will facilitate
          mediation discovery while preserving the legitimate business interests of the parties and other
          persons. Dr. Berall sent each Defendant a draft Protective Order. Their responses and positions
          (as Dr. Berall currently understands them) are as follows:

                     •   LMA has agreed to entry of a Stipulated Protective Order limited to mediation.

                     •   Verathon initially indicated agreement on entry of a Stipulated Protective Order, but
                         later rescinded their agreement and now refuses such entry.



Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto    Paris   San Francisco    Shanghai   Washington, D.C.
